Title: To John Adams from Edmund Randolph, 30 April 1794
From: Randolph, Edmund
To: Adams, John



Sir
Department of State—April 30th: 1794.

As soon as I received the resolution of the Senate, requiring an abstract to be made of the cases of vexation and spoliation, it was begun. At that time, notwithstanding the pressure of business in the department, I expected soon to accomplish what was called for.
But after some days, new cases crouded in so fast; that the number and labour is increased more than four fold. Resuming therefore, that it would be the desire of the Senate, to see an abstract of the whole, and not merely of such, as had appeared at the date of my Report; I have ventured to consider the whole, as virtually included in the resolution of the Senate, and have proceeded accordingly. I hope the abstract will be finished in a few days; and I trouble you with this letter, to prevent a supposition of inattention or unnecessary delay on my part—
I have the honor, Sir, to be / With great Respect / yo. mo. ob. serv.
Edm: Randolph